Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on July 16, 2021.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims  are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “querying, by the computer, a first on-board administration module of a first server enclosure using a first internet protocol address of the first server enclosure to retrieve a first set of data records containing hardware and firmware information of a first set of blade servers in the first server enclosure; and pushing, by the computer, a firmware upgrade binary for at least a subset of the first set of blade servers; and during a second thread executed by the computer contemporaneously with the first thread: querying, by the computer, a second on-board administration module of a second server enclosure using a second internet protocol address of the second server enclosure to retrieve a second set of data records containing hardware and firmware information of a second set of blade servers in the second server enclosure,” in independent claims 1 and 13, and

“retrieve a second set of data records containing hardware and firmware information of a second set of blade servers in the second server enclosure; and pushing, by the computer, a firmware upgrade binary for at least a subset of the second set of blade servers; and generating, by the computer, a hypertext markup language snapshot view file of a network infrastructure containing the first and second server enclosures based upon the first and second set of data records,” in independent claim 11, which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just broader versions of the patent claims. For example:


US Patent 11,068,256
Present Application
1. A computer-implemented method comprising: during a first parent thread executed by a computer: querying, by the computer, a first on-board administration module of a first server enclosure using a first internet protocol address of the first server enclosure to retrieve a first set of data records containing hardware and firmware information of a first set of blade servers in the first server enclosure; spawning, by the computer, a first set of child threads corresponding to the first set of blade servers, wherein each child thread of the first set of child threads is nested within the first parent thread; pushing, by the computer, a firmware upgrade binary for at least a subset of the first set of blade servers using corresponding subset of child threads of the first set of child threads; during a second parent thread executed by the computer contemporaneously with the first parent thread: querying, by the computer, a second on-board administration module of a second server enclosure using a second internet protocol address of the second server enclosure to retrieve a second set of data records containing hardware and firmware information of a second set of blade servers in the second server enclosure; spawning, by the computer, a second set of child threads corresponding to the second set of blade servers, wherein each child thread of the second set of child threads is nested within the second parent thread; and pushing, by the computer, a firmware upgrade binary for at least a subset of the second set of blade servers using corresponding subset of child threads of the set of child threads.
1. A computer-implemented method comprising: during a first thread executed by a computer: querying, by the computer, a first on-board administration module of a first server enclosure using a first internet protocol address of the first server enclosure to retrieve a first set of data records containing hardware and firmware information of a first set of blade servers in the first server enclosure; and pushing, by the computer, a firmware upgrade binary for at least a subset of the first set of blade servers; and during a second thread executed by the computer contemporaneously with the first thread: querying, by the computer, a second on-board administration module of a second server enclosure using a second internet protocol address of the second server enclosure to retrieve a second set of data records containing hardware and firmware information of a second set of blade servers in the second server enclosure; and pushing, by the computer, a firmware upgrade binary for at least a subset of the second set of blade servers.



Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 7,844,768 to Tanaka discloses acquiring blade servers, housing numbers, in-housing chassis numbers, and group numbers, acquiring unique IDs (IP addresses or the like), and monitoring the configurations/collecting configuration data of the CPU blade servers.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192